NORMAN M. CLAPP, Secretary, Department of Transportation *Page 422 
You ask whether persons licensed as private detectives or private detective agencies under sec. 440.26, Stats., may operate "authorized emergency vehicles" as that term is defined in sec.340.01 (3) (a), Stats., using flashing red lights authorized by sec. 347.25, Stats. The answer is "no."
Section 440.26 (1), Stats., reads as follows:
"(1) LICENSE OR PERMIT REQUIRED. No person shall advertise, solicit or engage in the business of operating a private detective agency, or act as a private detective, investigator, special investigator, private policeman, private guard or private watchman, or act as a supplier of private police. [,] private guards or private watchmen, or solicit business or perform any other type of service or investigation as a private detective, private policeman, private guard or private watchman, or receive any fees or compensation for acting as such, without first filing an application and the necessary bond or liability policy with the department and being issued a license or a permit to be a watchman or guard under this section. No person shall be so licensed unless he is over 25 years of age as principal or owner of an agency and over 21 years of age if an individual agent."
Section 347.25 (1), Stats., provides as follows:
"(1) An authorized emergency vehicle may be equipped with one or more flashing, oscillating or rotating red lights and shall be so equipped when the operator thereof is exercising the privileges granted by s. 346.03. Such lights shall be so designed and mounted as to be plainly visible and understandable from a distance of 500 feet both during normal sunlight and during hours of darkness. No operator of an authorized emergency vehicle shall use such warning lights except when responding to an emergency call or when in pursuit of an actual or suspected violator of the law, when responding to but not upon returning from a fire alarm or when necessarily parked on a highway in a position which is likely to be hazardous to traffic using the highway."
Section 340.01 (3) (a), Stats., provides:
"(3) `Authorized emergency vehicle' means any of the following:
"(a) Police vehicles, whether publicly or privately owned;" *Page 423 
Nothing in these statutes authorizes persons licensed as private detectives or private detective agencies to operate such emergency vehicles equipped with flashing red lights. Section340.01 (3) (a), Stats., provides that a police vehicle is an "authorized emergency vehicle" even where it is privately owned. While today most police vehicles are publicly owned, we think this statute refers to the situation which still exists in some smaller municipalities where certain public policemen still use personal cars in their work, just as conservation wardens did until a few years ago. This statute provides that such privately owned vehicles may be used as authorized emergency vehicles. This has no application to a vehicle owned and operated by a private detective, guard or private policeman. The words "privately owned" refer to the ownership of the vehicle but not to the private nature of the policeman or detective involved. Further support for this conclusion is found in sec. 346.03, Stats., which permits "authorized emergency vehicles" to exceed the speed limit, proceed through stop sings, and disregard certain other traffic regulations in emergencies. Nothing in these statutes indicates a legislative intent that private detectives and private police are to have these privileges.
It is my opinion that the vehicles of private detectives and other private guards and police are not "authorized emergency vehicles" and may not be equipped with and use flashing red lights.
Your next question is whether persons licensed under sec.440.26, Stats., may incorporate into their badges or other identification devices the great seal or the coat of arms of the state of Wisconsin. Article XIII, sec. 4 of the Wisconsin Constitution, directs the legislature to provide for the great seal for this state, to be kept by the Secretary of State and used to authenticate certain official acts of the Governor. Section 14.45, Stats., provides that the great seal shall contain the coat of arms of the state. Section 1.07, Stats., provides for the coat of arms, and sec. 1.08, Stats., provides that the state flag shall contain the coat of arms. While sec. 946.06, Stats. places certain restrictions on the use of the state flag, I find no other statutory specifically regulating the private use of the state seal or coat of arms. It is my opinion that the great seal or the coat of arms may be used on *Page 424 
a private policeman's badge as long as no attempt is made to mislead others into believing that the wearer is actually a peace officer.
You also ask whether private detectives licensed under sec.440.26, Stats., are restricted geographically as to areas in which they can operate. The license granted under sec. 44026, Stats., is a state license, and does not authorize operations beyond the boundaries of the state. However, beyond this restriction, private detectives and private detective agencies licensed pursuant to this section are not restricted geographically. Section 440.26 (5), Stats., provides that certain employes of such agencies need not be licensed as private detectives, but must obtain watchman or guard permits from the local police chief. Such persons are limited to patrol work exclusively on certain designated private property.
RWW:AOH